DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
Status of Claims
The request for continued examination (RCE) application Serial No. 16/052,069 filed on
04/19/2021 has been entered and fully considered.
Claims 1-2, 12, 16, and 20 have been amended.
Claims 1-16 and 18-20 is pending in Instant Application.
Response to Arguments/Rejections
Applicant’s arguments, see remarks, filed 04/19/2021, with respect to the rejection(s) of claim(s) 1, 12, and 16 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grobler et al. (US-2018/0151003).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-10, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziyan (CN-105573296; the citations are based on the provided English Translation previously recorded) in view of Bell (US-2015/0094903; previously recorded), and still further view of Grobler et al. (US-2018/0151003).
	Regarding Claim 1, (Currently Amended) Ziyan discloses a system comprising: 
	a test environment (Para. [0036], lines 1-2, vehicle test environment module 2); and 
	a processor (Para. [0018], lines 1-2, the central processor board) programmed to 
	perform, on the test environment, a diagnostic request specifying a plurality of elements 			of information (Para. [0057], lines 1-4, The measurement calibration tool determines whether to activate the diagnostic test script according to the value of the calibration parameter, activates the diagnostic test script, and the diagnostic test script accesses the diagnostic database, and sends a diagnostic service request one by one according to the preset instruction statement, and obtains a corresponding message response)…
	…divide the diagnostic request into the plurality of diagnostic requests each for one of 			the plurality of elements of information, retest the diagnostic request as a plurality 		of requests (Para. [0058], Step 3.3) If multiple tests are required in one test, the test task module is automatically returned to step 3.1), and the diagnostic test script is repeatedly activated to complete the corresponding diagnostic service test. ***Examiner interprets that steps 3.1 and 3.3 teaches or suggest the diagnostic request contains multiple request that is divided into multiple of diagnostic request to be retested)…
Ziyan does not explicitly teach:
 …without dividing the diagnostic request into a plurality of diagnostic requests, 
	responsive to receipt of a successful result of the diagnostic request from the test 				environment within a predefined timeout period, approve the diagnostic request 			for execution by fleet vehicles, and
responsive to receipt of an unsuccessful result of the diagnostic request …, and approve 			the diagnostic request for execution by the fleet vehicles responsive to receipt of a 		successful result of the retest of the diagnostic request as a plurality of requests.
	However, in the same field of endeavor, Bell teaches 
	responsive to receipt of a successful result of the diagnostic request (Bell: Para. [0068], lines 6-10, For example, the VCS may receive a remote development and/or diagnostic device request for communication and based on that request transmit a message to a driver in the vehicle if h/she would allow the device to communicate by either accepting or denying the communication linking) from the test environment within a predefined timeout period (Bell: Para. [0073], lines 2-4, the diagnostic routine has completed its analysis based on a trigger, timer, and/or other predefined variables), approve the diagnostic request for execution (Bell: Para. [0061], lines 4-7, The VCS may automatically approve the request to inspect one or more modules, and/or the system may display a message asking the driver for approval) by fleet vehicles (Bell:  Para. [0046], lines 11-12, The one or more vehicles may include, but is not limited to, an entire development fleet), and
	… approve the diagnostic request for execution by the fleet vehicles (Para. [0070], lines 	1-6, At step 514, based on the one or more diagnostic codes, the user of the diagnostic/development device may request to inspect one or more components for further analysis on the vehicle. The server may transmit an additional approval request to inspect one or more components in communication with the VCS) responsive to receipt of a successful result of the retest of the diagnostic request as a plurality of requests (Para. [0068], lines 6-10, For example, the VCS may receive a remote development and/or diagnostic device request for communication and based on that request transmit a message to a driver in the vehicle if h/she would allow the device to communicate by either accepting or denying the communication linking).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system as taught by Ziyan and combine responsive to receipt of a successful result of the diagnostic request from the test environment within a predefined timeout period, approve the diagnostic request for execution by fleet vehicles, and …approve the diagnostic request for execution by the fleet vehicles responsive to receipt of a successful result of the retest of the diagnostic request as a plurality of requests taught by Bell. One of ordinary skill in the art would have been motivated to make this modification in order to convey transmit the diagnostic instructions directly to the vehicle system without the use of wireless communication between the diagnostic device and the vehicle computing system. (Bell: Para. [0095], lines 8-11).
	Neither Ziyan nor Bell teaches:
	…without dividing the diagnostic request into a plurality of diagnostic requests… and
	responsive to receipt of an unsuccessful result of the diagnostic request…
	However, in the same field of endeavor, Grobler teaches:
	…without dividing the diagnostic request into a plurality of diagnostic requests (See Abstract: the diagnostic server transmits several instructions to be provided to the OBD system to execute the instruction to the diagnostic interface device. The instructions are provided in a batch which includes timing parameters specific to each instruction in the batch, so that the diagnostic interface device is capable of transferring each instruction in the batch to the vehicle OBD system in accordance with the timing parameters; Para. [0121], lines 3-9, Some procedures cannot be interrupted whilst being performed. By grouping and batching instructions so that groups of instructions and their breakouts are provided by the diagnostic interface device to the OBD system at the correct times and in the correct order, the diagnostic interface device (110) has the required instructions ready to transmit when required),… and
	responsive to receipt of an unsuccessful result of the diagnostic request (Para. [0128], If these timing parameters are not adhered to, transmission of data between the diagnostic interface device and vehicle OBD system may be unsuccessful. For this reason, batched instructions are transmitted to the diagnostic interface device, which in turn ensures that data is transmitted to the OBD system according to the relevant timing parameters. Instructions may then be transmitted in a suitable order and at the correct times to prevent a failure in communication, and the diagnostic interface device can also control the flow of instructions based on responses from the OBD system),…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system as taught by Ziyan in view of Bell and combine …without dividing the diagnostic request into a plurality of diagnostic requests,… and responsive to receipt of an unsuccessful result of the diagnostic request… as taught by Grobler. One of ordinary skill in the art would have been motivated to make this modification in order for the system may then execute the instructions in the correct order and at the correct times (Para. [0122], lines 4-5).
	Regarding claim 2, the combination of Ziyan, Bell and Grobler teach the system of claim 1. Ziyan further teach wherein the processor is further programmed to, responsive to receipt of a successful result of the retested diagnostic request from the test environment within a second predefined timeout period (Ziyan: Para. [0058], Step 3.3) If multiple tests are required in one test, the test task module is automatically returned to step 3.1), and the diagnostic test script is repeatedly activated to complete the corresponding diagnostic service test).
	Ziyan does not explicitly teach:
	approve the diagnostic request as a plurality of requests for execution by the vehicles.
	However, in the same field of endeavor, Bell teaches: 
	approve the diagnostic request as a plurality of requests for execution by the vehicles (Bell: Para. [0070], lines 1-6, At step 514, based on the one or more diagnostic codes, the user of the diagnostic/development device may request to inspect one or more components for further analysis on the vehicle. The server may transmit an additional approval request to inspect one or more components in communication with the VCS).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 1 taught in the combination of Ziyan, Bell and Grobler and combine approve the diagnostic request as a plurality of requests for execution by the vehicles taught by Bell. One of ordinary skill in the art would have been motivated to make this modification in order to convey transmit the diagnostic instructions directly to the vehicle system without the use of wireless communication between the diagnostic device and the vehicle computing system (Bell: Para. [0095], lines 8-11).
	Regarding claim 3, the combination of Ziyan, Bell and Grobler teach the system of claim 1. Ziyan does not explicitly teach wherein the processor is further programmed to:
	 receive diagnostic requirements from a requester device; and 
	responsive to receipt of an unsuccessful result of the retested diagnostic request, send a notification to the requester device indicating rejection of the diagnostic requirements.  
	However, in the same field of endeavor, Bell teaches:
For example, the VCS may receive a remote development and/or diagnostic device request for communication and based on that request transmit a message to a driver in the vehicle if h/she would allow the device to communicate by either accepting or denying the communication linking), send a notification indicating rejection of the diagnostic requirements (Bell: Para. [0065], lines 9-13, Once the diagnostic routine has received the requested dataset based on a parameter including, but not limited to, a trigger, counter, and/or timer, the VCS may notify the device. The VCS may notify the device using several methods including, text message, e-mail message, and/or instant message).	
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 1 as taught by Ziyan in view Bell and combine responsive to receipt of an unsuccessful result of the retested diagnostic request, send a notification indicating rejection of the diagnostic requirements taught by Bell. One of ordinary skill in the art would have been motivated to make this modification in order to convey transmit the diagnostic instructions directly to the vehicle system without the use of wireless communication between the diagnostic device and the vehicle computing system (Bell: Para. [0095], lines 8-11).
	Neither Ziyan nor Bell teach:
	receive diagnostic requirements from a requester device.
	However, in the same field of endeavor, Grobler teaches wherein the processor is further programmed to:
A function receiving component (314) is configured to receive an indication of a function received from the diagnostic interface device).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 1 as taught in the combination of Ziyan, Bell and Grobler and combine receive diagnostic requirements from a requester device as taught by Grobler. One of ordinary skill in the art would have been motivated to make this modification in order for the system may then execute the instructions in the correct order and at the correct times (Para. [0122], lines 4-5).
	Regarding claim 4, the combination of Ziyan, Bell and Grobler teach the system of claim 3. Ziyan does not explicitly teach wherein the diagnostic requirements specify the vehicles as a set of vehicle identification numbers.
	However, in the same field of endeavor, Bell teaches: 
	wherein the diagnostic requirements specify the vehicles as a set of vehicle identification numbers (Bell: Para. [0067], lines 1-4, At step 502, the server may receive a request from a wireless development/diagnostic device wanting to communicate with one or more vehicles using an identification code including, but not limited to, VIN).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 1 as taught in the combination of Ziyan, Bell and Grobler and combine wherein the diagnostic requirements specify the vehicles as a set of vehicle identification numbers taught by Bell. One of ordinary skill in the art would have been motivated to make this modification in order to convey transmit the diagnostic instructions 
	Regarding claim 5, the combination of Ziyan, Bell and Grobler teach the system of claim 3. Ziyan does not explicitly teach wherein the diagnostic requirements specify the vehicles as a make and model of vehicle.
	However, in the same field of endeavor, Bell teaches:
	wherein the diagnostic requirements specify the vehicles as a make and model of vehicle (Bell: Para. [0092], lines 1-3, an engineer may develop a diagnostic instruction for a fleet of vehicles built in the same module year and/or are the same make and model).
	Regarding claim 9, the combination of Ziyan, Bell and Grobler teach the system of claim 1. Ziyan further teaches wherein the test environment includes a software simulation of controllers (Ziyan: Para. [0005], lines 1-3, The Hardware-in-the-Loop (HIL) test platform is a real-time processor running simulation model to simulate the running state of the controlled object through the I/O interface and the electronic control unit (Electronic Control Unit, ECU) under test)  and buses of a vehicle (Ziyan: Para. [0005], lines 6-7, The HIL test platform uses high-speed PHS bus communication and fault injection board to provide an effective platform tool for signal failure and ECU fault testing).
	Regarding claim 10, the combination of Ziyan, Bell and Grobler teach the system of claim 1. Ziyan further teaches wherein the test environment includes a hardware setup of controllers (Ziyan: Para. [0005], lines 3-6, Connection, comprehensive and systematic testing of the ECU under test. The hardware-in-the-loop system is a kind of semi-physical simulation. The actual controller is used to simulate the actual object, that is, the actual controller and the virtual object are combined to complete the system control) and buses of a vehicle (Ziyan: Para. The HIL test platform uses high-speed PHS bus communication and fault injection board to provide an effective platform tool for signal failure and ECU fault testing).
	Regarding claim 12, (Currently Amended) Ziyan discloses a method comprising: 
	performing, on a test environment (Ziyan: Para. [0036], lines 1-2, vehicle test environment module 2)…
	…
	dividing the single diagnostic requirement for the plurality of diagnostic codes into a plurality of diagnostic requests (Para. [0058], Step 3.3) If multiple tests are required in one test, the test task module is automatically returned to step 3.1), and the diagnostic test script is repeatedly activated to complete the corresponding diagnostic service test. ***Examiner interprets that steps 3.1 and 3.3 teaches or suggest the diagnostic request contains multiple request that is divided into multiple of diagnostic request to be retested)…
	performing, on the test environment, the plurality of diagnostic requests to provide diagnostic data (Ziyan: Para. [0057], lines 1-4, The measurement calibration tool determines whether to activate the diagnostic test script according to the value of the calibration parameter, activates the diagnostic test script, and the diagnostic test script accesses the diagnostic database, and sends a diagnostic service request one by one according to the preset instruction statement, and obtains a corresponding message response).
	Ziyan does not explicitly teach:
	 …a single diagnostic requirement for a plurality of diagnostic codes;3Serial No. 16/052,069Atty. Dkt. No. 84045695
	responsive to receipt of a successful result of the single diagnostic requirement from the test environment within a predefined timeout period, approving the single diagnostic requirement for execution by fleet vehicles; and 
responsive to receipt of an unsuccessful result of the single diagnostic requirement from the test environment,
	…each for a single one of the plurality of diagnostic codes;	
	 … and 
	responsive to receipt of a successful result of the plurality of diagnostic requests from the test environment within a second predefined timeout period, approving the plurality of diagnostic requests for execution by the fleet vehicles.
	However, in the same field of endeavor, Bell teaches:
	responsive to receipt of a successful result of the single diagnostic requirement (Bell: Para. [0068], lines 6-10, For example, the VCS may receive a remote development and/or diagnostic device request for communication and based on that request transmit a message to a driver in the vehicle if h/she would allow the device to communicate by either accepting or denying the communication linking) from the test environment within a predefined timeout period (Bell: Para. [0073], lines 2-4, the diagnostic routine has completed its analysis based on a trigger, timer, and/or other predefined variables), approve the diagnostic request for execution (Bell: Para. [0061], lines 4-7, The VCS may automatically approve the request to inspect one or more modules, and/or the system may display a message asking the driver for approval) by fleet vehicles (Bell:  Para. [0046], lines 11-12, The one or more vehicles may include, but is not limited to, an entire development fleet), and
	responsive to receipt of a successful result of the plurality of diagnostic requests (Bell: Para. [0068], lines 6-10, For example, the VCS may receive a remote development and/or diagnostic device request for communication and based on that request transmit a message to a driver in the vehicle if h/she would allow the device to communicate by either accepting or denying the communication linking) from the test environment within a second predefined timeout period (Bell: Para. [0073], lines 2-4, the diagnostic routine has completed its analysis based on a trigger, timer, and/or other predefined variables), approving the plurality of diagnostic requests for execution (Bell: Para. [0061], lines 4-7, The VCS may automatically approve the request to inspect one or more modules, and/or the system may display a message asking the driver for approval) by the fleet vehicles (Bell:  Para. [0046], lines 11-12, The one or more vehicles may include, but is not limited to, an entire development fleet).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Ziyan and combine responsive to receipt of a successful result of the single diagnostic requirement from the test environment within a predefined timeout period, approving the single diagnostic requirement for execution by fleet vehicles; and … responsive to receipt of a successful result of the plurality of diagnostic requests from the test environment within a second predefined timeout period, approving the plurality of diagnostic requests for execution by the fleet vehicles as taught by Bell. One of ordinary skill in the art would have been motivated to make this modification in order to convey transmit the diagnostic instructions directly to the vehicle system without the use of wireless communication between the diagnostic device and the vehicle computing system. (Bell: Para. [0095], lines 8-11).
	Neither Ziyan nor Bell explicitly teach:
	…a single diagnostic requirement for a plurality of diagnostic codes;3Serial No. 16/052,069Atty. Dkt. No. 84045695
	…; and 
	responsive to receipt of an unsuccessful result of the single diagnostic requirement from the test environment,
	…each for a single one of the plurality of diagnostic codes. 

	…a single diagnostic requirement for a plurality of diagnostic codes (Para. [0120], 1-6, The diagnostic server (160) batches a set of instructions to initiate a diagnostic session and execute the selected function, and transmits (522) the batch of instructions to the diagnostic interface device. The batch of instructions includes timing parameters specific to each instruction in the batch);3Serial No. 16/052,069Atty. Dkt. No. 84045695
	…; and 
	responsive to receipt of an unsuccessful result of the single diagnostic requirement from the test environment (Para. [0128], 1-7, It should be noted that timing parameters may
include any one or more of a time required to execute a specific function, timing limitations of the communication protocol of the OBD system, and inter-byte and inter-packet gaps. If these timing parameters are not adhered to, transmission of data between the diagnostic interface device and vehicle OBD system may be unsuccessful),
	…each for a single one of the plurality of diagnostic codes (Para. [0126], If, during execution of the method, an error code is received (632) from the OBD system by the diagnostic interface device (110), the error code is transmitted (634) to the diagnostic server (160). If the diagnostic server (160) receives (534) an error code, it transmits (536) an error message to be displayed to the user on the display). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Ziyan in view of Bell and combine …a single diagnostic requirement for a plurality of diagnostic codes; 3Serial No. 16/052,069Atty. Dkt. No. 84045695…; and responsive to receipt of an unsuccessful result of the single diagnostic requirement from the test environment, …each for a single one of the plurality of diagnostic codes as taught by Grobler. One of ordinary skill in the 
	Regarding claim 13, recites analogous limitations that are present in claim 3, therefore claim 13 would be rejected for the same reasons above.
	Regarding claim 15, the combination of Ziyan, Bell and Grobler teaches the method of claim 12. Ziyan further teaches:
	wherein the test environment includes at least two of (i) a software simulation of controllers (Ziyan: Para. [0005], lines 1-3, The Hardware-in-the-Loop (HIL) test platform is a real-time processor running simulation model to simulate the running state of the controlled object through the I/O interface and the electronic control unit (Electronic Control Unit, ECU) under test) and buses of a vehicle (Ziyan: Para. [0005], lines 6-7, The HIL test platform uses high-speed PHS bus communication and fault injection board to provide an effective platform tool for signal failure and ECU fault testing)., (ii) a hardware setup of controllers and buses of a vehicle (Ziyan: Para. [0005], lines 3-6, Connection, comprehensive and systematic testing of the ECU under test. The hardware-in-the-loop system is a kind of semi-physical simulation. The actual controller is used to simulate the actual object, that is, the actual controller and the virtual object are combined to complete the system control), or (iii) one or more vehicles purposed for execution of tests of diagnostic requests.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziyan, Bell and Grobler as applied to claim 1 above, and further in view of Smith et al. (US-2005/0065678; previously recorded).
	Regarding claim 6, the combination of Ziyan, Bell and Grobler teach the system of claim 1. Neither Ziyan nor Bell or Grobler further teach wherein the processor is further programmed 
	However, in the same field of endeavor, Smith teaches:
	wherein the processor is further programmed to validate diagnostic data received in response to the diagnostic request (Smith: Para. [0399], lines 1-5, The script 2502 may implement quality-control measures against the updates so as to prevent erroneous
information from destroying the usefulness of the script 2502. An expert tip master 2504 may be deployed to determine if the update is a valid update) against a data schema of an expected data format to determine whether the diagnostic request had a successful result (Smith: Para. [0394], The guided-diagnostics application architecture 2500 may be a logic engine that may be implemented in a script 2502. This script 2502 may be in a format such as XML or some extensible computer-readable format that may be edited, and devised to carry both the instructions and data (or at least links for the data)).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 1 taught in the combination of Ziyan, Bell and Grobler and combine the processor is further programmed to validate diagnostic data received in response to the diagnostic request against a data schema of an expected data format to determine whether the diagnostic request had a successful result as taught by Smith. One of ordinary skill in the art would have been motivated to make this modification in order to convey information processing and data management systems may be integrated with vehicle diagnostic and information system (Smith:  Para. [0002], lines 3-5).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziyan, Bell and Grobler as applied to claim 1 above, and further in view of Zhaoming (CN-104965507; the citations are based on the provided English Translation previously recorded).
	Regarding claim 7, the combination of Ziyan, Bell and Grobler teach the system of claim 1. Neither Ziyan nor Bell or Grobler explicitly teach wherein the processor is further programmed to validate diagnostic data received in response to the diagnostic request to ensure that data values of the diagnostic data meet with definitions of data elements being requested by the diagnostic request.
	However, Zhaoming teaches:
	wherein the processor is further programmed to validate diagnostic data received in response to the diagnostic request to ensure that data values of the diagnostic data meet with definitions of data (Zhaoming:  Page 8, Paragraph 7, lines 1-3, Verify that the diagnostic service identifier and the diagnostic service sub-function identifier in the sixth subfile meet the diagnostic protocol definition; the diagnostic service request diagnostic data identifier meets the diagnostic protocol definition range) elements being requested by the diagnostic request (Zhaoming: Page 8, lines 8-10. the ECU unit physical addressing address meets the preset range; ECU Whether the addressing address of the unit diagnostic function meets the preset range).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 1 as taught in the combination of Ziyan, Bell Grobler and combine validate diagnostic data received in response to the diagnostic request to ensure that data values of the diagnostic data meet with definitions of data elements being requested by the diagnostic request taught by Zhaoming. One of ordinary skill in the art .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziyan, Bell, Grobler and Zhaoming  as applied to claim 7 above, and further in view of Chinnadurai et al. (US-2010/0324376; previously recorded).
	Regarding claim 8, the combination of Ziyan, Bell, Grobler and Zhaoming teach the system of claim 7. Neither Ziyan, Bell, Grobler nor Zhaoming teach wherein the processor is further programmed to receive the diagnostic data over a wide-area network from the vehicles.
	However, Chinnadurai teaches:
	wherein the processor is further programmed to receive the diagnostic data over a wide-area network from the vehicles (Chinnadurai: Para. [0040], lines 1-6,  the vehicle diagnostic data collector/analyzer 10 can be coupled to a communication network 28, which can include any viable combination of devices and systems capable of linking computer-based systems, such as the Internet; an intranet or extranet; a local area network (LAN); a wide area network (WAN)).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system of claim 7 as taught in the combination of Ziyan, Bell, Grobler and Zhaoming and combine the processor is further programmed to receive the diagnostic data over a wide-area network from the vehicles taught by Chinnadurai. One of ordinary skill in the art would have been motivated to make this modification in order to perform the same functions of the system.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziyan, Bell and Grobler as applied to claim 1 above, and further in view of Konrardy et al (US-2018/0075538; previously recorded).
	Regarding claim 11, the combination of Ziyan, Bell and Grobler teach the system of claim 1. Ziyan nor Bell or Grobler explicitly teach wherein the test environment includes one or more physical vehicles purposed for execution of tests of diagnostic requests.
	However, Konrardy teaches:
	wherein the test environment includes one or more physical vehicles purposed for execution of tests of diagnostic requests (Konrardy: Para. [0105], lines 1-10, At block 502, the effectiveness of an autonomous operation feature is tested in a controlled testing environment by presenting test conditions and recording the responses of the feature . The testing environment may include a physical environment in which the autonomous operation feature is tested in one or more vehicles 108. Additionally, or alternatively, the testing environment may include a virtual environment implemented on the server 140 or another computer system in which the responses of the autonomous operation feature are simulated).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system of claim 1 as taught in the combination of Ziyan, Bell and Grobler and combine the test environment includes one or more physical vehicles purposed for execution of tests of diagnostic requests taught by Konrardy. One of ordinary skill in the art would have been motivated to make this modification in order to improve the effective ness of the autonomous operation features.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziyan, Bell and Grobler as applied to claim 12 above, and further in view of Smith et al.  (US-2005/0065678; previously recorded).
	Regarding claim 14, the combination of Ziyan, Bell and Grobler teach the method of claim 12. Neither Ziyan, Bell nor Grobler teach:
	 further comprising validating the diagnostic data against a data schema of an expected data format and to ensure that data values of the diagnostic data meet with definitions of data elements being requested by the diagnostic request to determine whether the diagnostic request had a successful result.
	However, Smith teaches:
	further comprising validating the diagnostic data against a data schema of an expected data format (Smith:  Para. [0399], lines 1-5, The script 2502 may implement quality-control measures against the updates so as to prevent erroneous information from destroying the usefulness of the script 2502. An expert tip master 2504 may be deployed to determine if the update is a valid update)  and to ensure that data values of the diagnostic data meet with definitions of data elements being requested by the diagnostic request to determine whether the diagnostic request had a successful result (Smith: Para. [0394], The guided-diagnostics application architecture 2500 may be a logic engine that may be implemented in a script 2502. This script 2502 may be in a format such as XML or some extensible computer-readable format that may be edited, and devised to carry both the instructions and data (or at least links for the data)).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 12 taught n the combination of validating the diagnostic data against a data schema of an expected data format and to ensure that data values of the diagnostic data meet with definitions of data elements being requested taught by Smith. One of ordinary skill in the art would have been motivated to make this modification in order to convey information processing and data management systems may be integrated with vehicle diagnostic and information system (Smith:  Para. [0002], lines 3-5).
Claims 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grobler et al. (US-2018/0151003) in view of Ziyan (CN-105573296; the citations are based on the provided English Translation previously recorded), and further in view of Bell (US- 2015/0094903; previously recorded).
	Regarding claim 16, (Currently Amended) Grobler discloses a non-transitory computer-readable medium comprising instructions that, when executed by a processor (Para. [0145], lines 4-9, A computer program product may be provided by a computer-readable medium having stored computer-readable program code executable by the central processor (910). A computer program product may be provided by a non-transient computer-readable medium), cause the processor to: 
	receive a single diagnostic request from a requester device (Para. [0032], lines 1-3, the diagnostic server to include an ECU parameter request transmitting component for transmitting a request for ECU parameters), the single diagnostic request specifying a plurality of diagnostic codes (Para. [0059], an instruction receiving component for receiving a batch of instructions from the diagnostic server, the batch of instructions including timing parameters specific to each instruction within the batch; and Para. [0099], lines 2-6, This may include reading fault codes, clearing fault codes, reading real-time values, reading ECU information, and controlling the flow of instructions)
	responsive to receipt of an unsuccessful result of the diagnostic request from the test environment within the first predefined timeout period (Para. [0128], If these timing parameters are not adhered to, transmission of data between the diagnostic interface device and vehicle OBD system may be unsuccessful. For this reason, batched instructions are transmitted to the diagnostic interface device, which in turn ensures that data is transmitted to the OBD system according to the relevant timing parameters. Instructions may then be transmitted in a suitable order and at the correct times to prevent a failure in communication, and the diagnostic interface device can also control the flow of instructions based on responses from the OBD system), divide the single diagnostic request into a plurality of diagnostic requests each for a single diagnostic code (Para. [0042], receiving a batch of instructions from the diagnostic
server for performing the selected function, the batch of instructions including timing parameters specific to each instruction within the batch); and
	…
	responsive to receipt of an unsuccessful result of the plurality of diagnostic requests (Para. [0128], If these timing parameters are not adhered to, transmission of data between the diagnostic interface device and vehicle OBD system may be unsuccessful. For this reason, batched instructions are transmitted to the diagnostic interface device, which in turn ensures that data is transmitted to the OBD system according to the relevant timing parameters. Instructions may then be transmitted in a suitable order and at the correct times to prevent a failure in communication, and the diagnostic interface device can also control the flow of instructions based on responses from the OBD system), sending a notification to the requester The diagnostic server (160) receives (502) the ECU details, and retrieves (504) a list of functions executable by the specific ECU from a database associated therewith. The diagnostic server (160) transmits this list of functions to the diagnostic interface device (110). The diagnostic interface device (110) receives (606) the list of functions, and sends them to the user device (140) to be displayed on the display of the user device as shown in FIG. 7F).
	Grobler does not explicitly teach:	
	perform, on a test environment, the single diagnostic request; 
	responsive to receipt of a successful result of the diagnostic request from the test environment within a first predefined timeout period, approve the single diagnostic request for execution by fleet vehicles; 
	…	
	perform, on the test environment, the plurality of diagnostic requests to provide diagnostic data; 	
	responsive to receipt of a successful result of the plurality of diagnostic requests from the test environment within predefined success parameters, approve the plurality of diagnostic requests for execution by fleet vehicles.
	However, in the same field of endeavor, Ziyan teaches:
	perform, on a test environment, the single diagnostic request (Para. [0057], lines 1-4, The measurement calibration tool determines whether to activate the diagnostic test script according to the value of the calibration parameter, activates the diagnostic test script, and the diagnostic test script accesses the diagnostic database, and sends a diagnostic service request one by one according to the preset instruction statement, and obtains a corresponding message response);
	perform, on the test environment, the plurality of diagnostic requests to provide diagnostic data (Para. [0057], lines 1-4, The measurement calibration tool determines whether to activate the diagnostic test script according to the value of the calibration parameter, activates the diagnostic test script, and the diagnostic test script accesses the diagnostic database, and sends a diagnostic service request one by one according to the preset instruction statement, and obtains a corresponding message response).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the non-transitory computer-readable medium as taught by Grobler and combine perform, on a test environment, the single diagnostic request; and perform, on the test environment, the plurality of diagnostic requests to provide diagnostic data as taught by Ziyan. One of ordinary skill in the art would have been motivated to make this modification in order to convey High performance, high efficiency and accuracy, and improve testing efficiency (Ziyan: Para. [0028], line 4).
	Neither Grobler nor Ziyan teaches:
	responsive to receipt of a successful result of the diagnostic request from the test environment within a first predefined timeout period, approve the single diagnostic request for execution by fleet vehicles; 
	…	
	responsive to receipt of a successful result of the plurality of diagnostic requests from the test environment within predefined success parameters, approve the plurality of diagnostic requests for execution by fleet vehicles.

	responsive to receipt of a successful result of the diagnostic request from the test environment within a first predefined timeout period (Bell: Para. [0068], lines 6-10, For example, the VCS may receive a remote development and/or diagnostic device request for communication and based on that request transmit a message to a driver in the vehicle if h/she would allow the device to communicate by either accepting or denying the communication linking), approve the single diagnostic request for execution (see at least Bell: Para. [0061], lines 4-7, The VCS may automatically approve the request to inspect one or more modules, and/or the system may display a message asking the driver for approval) by fleet vehicles (Bell: Para. [0046], lines 11-12, The one or more vehicles may include, but is not limited to, an entire development fleet); 
	responsive to receipt of a successful result of the plurality of diagnostic requests from the test environment within predefined success parameters (Bell: Para. [0068], lines 6-10, For example, the VCS may receive a remote development and/or diagnostic device request for communication and based on that request transmit a message to a driver in the vehicle if h/she would allow the device to communicate by either accepting or denying the communication linking), approve the plurality of diagnostic requests for execution (see at least Bell: Para. [0061], lines 4-7, The VCS may automatically approve the request to inspect one or more modules, and/or the system may display a message asking the driver for approval.*Examiner interpret that VCS can execution signal approve or a plurality of approvals) by fleet vehicles (Bell: Para. [0046], lines 11-12, The one or more vehicles may include, but is not limited to, an entire development fleet).
first timeout period, approve the single diagnostic request for execution by fleet vehicles; responsive to receipt of a successful result of the plurality of diagnostic requests from the test environment within predefined success parameters, approve the plurality of diagnostic requests for execution by fleet vehicle as taught by Bell. One of ordinary skill in the art would have been motivated to make this modification in order to convey transmit the diagnostic instructions directly to the vehicle system without the use of wireless communication between the diagnostic device and the vehicle computing system. (Bell: Para. [0095], lines 8-11).
	Regarding claim 19, the combination of Grobler, Ziyan and Bell teaches the non-transitory computer-readable medium of claim 16. Grobler does not explicitly teach:
	wherein the test environment includes at least two of (i) a software simulation of controllers and buses of a vehicle, (ii) a hardware setup of controllers and buses of a vehicle, or (iii) one or more vehicles purposed for execution of tests of diagnostic requests.
	However, in the same field of endeavor, Ziyan teaches:
 Ziyan further teaches wherein the test environment includes at least two of (i) a software simulation of controllers (Ziyan: Para. [0005], lines 1-3, The Hardware-in-the-Loop (HIL) test platform is a real-time processor running simulation model to simulate the running state of the controlled object through the I/O interface and the electronic control unit (Electronic Control Unit, ECU) under test) and buses of a vehicle, (Ziyan: Para. [0005], lines 3-6, Connection, comprehensive and systematic testing of the ECU under test. The hardware-in-the-loop system is a kind of semi-physical simulation. The actual controller is used to simulate the actual object, that is, the actual controller and the virtual object are combined to complete the system control) (ii) a hardware setup of controllers and buses of a vehicle (Ziyan: Para. [0005], lines 3-6, Connection, comprehensive and systematic testing of the ECU under test. The hardware-in-the-loop system is a kind of semi-physical simulation. The actual controller is used to simulate the actual object, that is, the actual controller and the virtual object are combined to complete the system control), or (iii) one or more vehicles purposed for execution of tests of diagnostic requests.  
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the non-transitory computer-readable medium of claim 16 as taught in the combination of Grobler, Ziyan and Bell and combine wherein the test environment includes at least two of (i) a software simulation of controllers and buses of a vehicle, (ii) a hardware setup of controllers and buses of a vehicle, or (iii) one or more vehicles purposed for execution of tests of diagnostic requests as taught by Ziyan. One of ordinary skill in the art would have been motivated to make this modification in order to convey High performance, high efficiency and accuracy, and improve testing efficiency (Ziyan: Para. [0028], line 4).
	Regarding claim 20, the combination of Grobler, Ziyan and Bell teaches the non-transitory computer-readable medium of claim 16. Neither Grobler nor Ziyan explicitly teach:
	 wherein the predefined success parameters include receipt of the successful result within a second predefined timeout period.
	However, in the same field of endeavor, Bell teaches:
	wherein the predefined success parameters include receipt of the successful result (Bell: Para. [0068], lines 6-10, For example, the VCS may receive a remote development and/or diagnostic device request for communication and based on that request transmit a message to a driver in the vehicle if h/she would allow the device to communicate by either accepting or denying the communication linking) within a second predefined timeout period (Bell: Para. [0073], lines 2-4, the diagnostic routine has completed its analysis based on a trigger, timer, and/or other predefined variables).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the non-transitory computer-readable medium according to claim 16 taught in the combination of Grobler, Ziyan and Bell and combine wherein the predefined success parameters include receipt of the successful result within a predefined timeout period taught by Bell. One of ordinary skill in the art would have been motivated to make this modification in order to convey transmit the diagnostic instructions directly to the vehicle system without the use of wireless communication between the diagnostic device and the vehicle computing system. (Bell: Para. [0095], lines 8-11).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grobler, Ziyan and Bell as applied to claim 16 above, and further in view of Smith et al.  (US-2005/0065678; previously recorded).
	Regarding claim 18, the combination of Grobler, Ziyan, and Bell teach the non-transitory computer-readable medium of claim 16.  Neither Grobler, Ziyan nor Bell teach: 
	wherein the predefined success parameters comprise validating the diagnostic data against a data schema of an expected data format and to ensure that data values of the diagnostic data meet with definitions of data elements being requested by the diagnostic request to determine whether the diagnostic request had a successful result.	
	However, Smith teaches:
(Smith:  Para. [0399], lines 1-5, The script 2502 may implement quality-control measures against the updates so as to prevent erroneous information from destroying the usefulness of the script 2502. An expert tip master 2504 may be deployed to determine if the update is a valid update)and to ensure that data values of the diagnostic data meet with definitions of data elements being requested by the diagnostic request to determine whether the diagnostic request had a successful result (Smith: Para. [0394], The guided-diagnostics application architecture 2500 may be a logic engine that may be implemented in a script 2502. This script 2502 may be in a format such as XML or some extensible computer-readable format that may be edited, and devised to carry both the instructions and data (or at least links for the data)).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the non-transitory computer-readable medium according to claim 16 taught n the combination of Grobler, Ziyan and Bell and combine validating the diagnostic data against a data schema of an expected data format and to ensure that data values of the diagnostic data meet with definitions of data elements being requested taught by Smith. One of ordinary skill in the art would have been motivated to make this modification in order to convey information processing and data management systems may be integrated with vehicle diagnostic and information system (Smith:  Para. [0002], lines 3-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664